Citation Nr: 0107171	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  92-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the New York, 
New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for bilateral hearing loss.

The veteran appears to have raised a claim for service 
connection for tinnitus.  The RO has not yet addressed this 
claim.  The Board refers the issue to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have a hearing loss disability by VA 
standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

This claim was previously denied on the basis that it was not 
well-grounded; hence, under the law in effect at that time, 
there was no duty to assist in the evidentiary development of 
the claim.  Nevertheless, the veteran was provided with 
assistance.  Pursuant to a November 1997 Board remand, he was 
asked to provide information regarding private treatment for 
bilateral hearing loss; records of all VA treatment were 
requested; and he was provided a VA examination to determine 
whether he currently has a hearing loss.  Regarding notice 
requirements, in a supplemental statement of the case dated 
in May 2000, he was informed that the VA examination had not 
shown a current hearing loss disability for VA purposes, and 
he was provided with the criteria for establishing that such 
disability is present.  He was also informed of the results 
of searches for his VA records, both successful and 
unsuccessful.  He did not provide any evidence concerning 
private or other treatment, and did not indicate that any 
pertinent evidence was outstanding.  Accordingly, the 
requirements in the new law concerning both the duty to 
assist and the duty to notify have been satisfied; and a 
remand of this case to the RO to consider initially the 
impact of VCAA on the veteran's claim would serve no useful 
purpose, but would merely delay the final decision.  

Service connection for hearing loss is dependent upon 
objective evidence of current hearing loss disability, as 
defined by regulation.  38 C.F.R. § 3.385.  The veteran has 
been informed of this requirement.  See VBA Fast Letters 00-
87 (Nov.17, 2000), 00-92 (Dec. 13, 2000) and 01-02 (Jan 9, 
2001); cf  Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001) (duty to assist and duty to notify 
veteran as to what is required for a successful claim 
applicable to all claims).  Given these factors, it is not 
prejudicial to the appellant to issue a decision on the 
merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran contends that he was exposed to noise during 
service, particularly in his duties as a weapons trainer.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hearing 
loss disability is defined at 38 C.F.R. § 3.385, which 
provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

On the VA audiological evaluation of the veteran in July 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25
LEFT
30
20
15
15
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

The 1999 tests indicated that the impairment of the veteran's 
hearing did not meet any of the 38 C.F.R. § 3.385 criteria 
for establishing hearing loss disability for VA benefits 
purposes.  The veteran's claims file contains records of 
other audiometric testing of the veteran during and since his 
service.  Each time he was tested, the results did not meet 
the 38 C.F.R. § 3.385 criteria for a hearing loss disability.  
As the evidence indicates that the veteran does not have a 
hearing loss disability, his claim for service connection for 
such disability must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Here, the evidence is not evenly balanced.  The 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

